 



Exhibit 10.2
FIFTH AMENDMENT to SUBLEASE AGREEMENT
DATED JANUARY 10, 2002
[Canopy Properties, Inc./ The SCO Group]
This FIFTH ADMENDMENT is entered into as of the Fourteenth (14th) day of
December 2007 between Canopy Properties, Inc. (“Tenant”) and The SCO Group
(“SubTenant”).
Whereas Tenant and Subtenant entered into a Sublease dated January 10, 2002,
first amended September 15, 2003, and again on December 6, 2004, and again
April 15, 2005, and again on February 15, 2006.
Now, therefore, Tenant and SubTenant hereby agree to further amend the Sublease
as follows:

  1.   This Fifth Amendment shall be effective Janurary1, 2008 the “Effective
Date.”     2.   The renewal term is12 months, commencing upon January 1, 2008
(“Commencement Date”) as outlined in Section 2 of this lease, and ending
December 31, 2008     3.   Upon the Effective Date Subtenant surrenders to
Tenant and Tenant accepts back from SubTenant approximately 9,738 Rentable
Square Feet comprising the north side of the second floor of the Canopy II
Building, Lindon, UTAH. The net effect of the surrender Premise shall bring the
total Premise to approximately 11,480 Rentable Square Feet.     4.   Upon the
Effective Date, the annual Base Rent shall be $252,560.00     5.   Upon the
Effective Date the SubTenants percentage share of the operating cost shall be
reduced from 53.05% down to 30.6%.     6.   Due to the bankruptcy proceeding
involving SubTenant, both parties mutually agree that this Lease imposes
relatively higher risk on the Landlord, and thus mutually agree that if Tenant
fails to make any payment required under this Lease in excess of $1,000 within
ten (10) business days of receiving written notice from Landlord, that the
failure to make such payment will constitute an Event of Default and give
Landlord the right to terminate this Lease upon thirty (30) days written notice.
At any time after notice of default.

     All other terms, conditions and provisions of the Sublease between Tenant
and SubTenant shall remain in full force and effect.

                      TENANT:       SUBTENANT:     Canopy Properties, Inc.      
The SCO Group      
By:
  /s/ Gerald Garbe       By:   /s/ Kenneth R. Nielsen    
 
  Its: VP, Real Estate Development           Its: Chief Financial Officer    

